        Case 1:16-cv-00982-LY-ML Document 257 Filed 04/24/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                 5:
                                     AUSTIN DIVISION          ZUZOPR24 PM                             ,I




CHERRY KNOLL, LLC,                                   §
                PLAINTIFF,                           §
                                                     §
V.                                                   §      CAUSE NO. 1:1 6-CV-982-LY
                                                     §
HDR ENGINEERING, INC.,                               §
               DEFENDANT.                            §


                            ORDER CANCELING TRIAL SETTING

        On April 24, 2020, the court conducted a Final Pretrial Conference, at which counsel for

all parties appeared by telephone.        Considering the court's docket and the April 15, 2020

Supplemental Order of Chief United States District Judge Orlando L.       Garcia,1   the court rendered

the following rulings at the conclusion of the Final Pretrial Conference now memorialized by

this order.

        IT IS ORDERED that the May 2020 Jury Trial setting in this cause is CANCELED.

The court will reset this case for trial at a later date.

        IT IS FURTHER ORDERED that no additional pleadings or motions shall be filed in

this case without leave of court except those that concern settlement, dismissal, or consent for a

magistrate judge to conduct all proceedings, including trial, and order the entry ofjudgment.

        SIGNED this                   day of April, 2020.




                                                  LEE XEAKEL
                                                  UNIITED
                                                                    / /        /
                                                              STAT'S DISTJCT JUDGE


          See Supplemental Order Regarding Court Operations under the Exigent Circumstances
created by the COVID-19 Pandemic located on the home page of the website for the United
States District Court for the Western District of Texas (www.txwd.uscourts.ov).
